

Exhibit 10.4



CANCELLATION AND ESCROW AGREEMENT


CANCELLATION AND ESCROW AGREEMENT, dated May 3, 2007 (this “Agreement”), by and
among, MILLENNIUM QUEST, INC., a Delaware corporation (the “Company”), Halter
Financial Investments, L.P., a Texas limited partnership (“HFI”), Halter
Financial Group, L.P., a Texas limited partnership (“HFG”), and Securities
Transfer Corporation, as escrow agent (“Escrow Agent”).


BACKGROUND


Pursuant to a Financial Advisory Agreement, dated February 14, 2007 (the
“Financial Advisory Agreement”), the Company’s subsidiary retained HFG
International, Limited (“HFG International”) as the Company’s exclusive
financial advisor. HFG consulted on the Restructuring and Going Public
Transaction, as identified therein.


HFG International agreed that if the Company, on a consolidated basis, reports
in its Annual Report filed with the U.S. Securities and Exchange Commission, net
income of $12.5 million for fiscal 2008, HFG International would ensure that HFI
and HFG cancel that number of shares that will reduce the Pubco Shareholders
Ownership Percentage, as defined in the Financial Advisory Agreement, to 5.6%.


HFI and HFG currently hold 100,000 shares of the Company’s Series A Convertible
Preferred Stock, which are convertible into 42,856,000 shares of the Company’s
Common Stock, constituting a total of 5.22% of the Company’s issued and
outstanding common stock, assuming conversion of all outstanding shares of the
Company’s Series A Voting Convertible Preferred Stock and the Company’s Series B
Voting Convertible Preferred Stock into shares of common stock at the present
rate of conversion. The other Pubco Shareholders, as defined in the Financial
Advisory Agreement, hold 1.28% of the Company’s issued and outstanding Common
Stock, assuming conversion of all outstanding shares of the Company’s Series A
Voting Convertible Preferred Stock and the Company’s Series B Voting Convertible
Preferred Stock into shares of common stock at the present rate of conversion.
In order to reduce the 6.5% interest owned by all of the Pubco Shareholders to a
5.6% interest, HFI and HFG would have to tender to the Company for cancellation
a total of 229,227 shares of the Company’s common stock upon conversion of the
Series A Voting Convertible Preferred Stock into common stock (taking into
account the contemplated 1-for-32.84 reverse stock split and the conversion of
Series B Voting Convertible Preferred Stock into common) (the “Cancellation
Shares”).


HFI, HFG and the Company desire to retain the Escrow Agent to act as the escrow
agent hereunder and hold the Cancellation Shares and cancel such shares or
return such shares to HFI and HFG in accordance with this Agreement to carry out
the terms of the Financial Advisory Agreement.


 
 

--------------------------------------------------------------------------------

 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.  Definitions.
 
(a)  Capitalized terms used and not otherwise defined herein that are defined in
the Financial Advisory Agreement will have the meanings given such terms in the
Financial Advisory Agreement.
 
(b)  The following terms have the meanings ascribed to them below:
 
(i)  “After-Tax Net Income” or “ATNI” means the after-tax net income of the
Company and its consolidated subsidiaries prepared in accordance with GAAP
consistently applied; provided in the event that the release of the Cancellation
Shares to the Company or HFG is deemed to be an expense or deduction from
revenues/income of the Company for the applicable year, as required under GAAP,
then such expense or deduction shall be excluded for purposes of determining
whether or not the 2008 Guaranteed ATNI has been achieved by the Company.
 
(ii)  “Annual Report” means the Annual Report of the Company on Form 10-K for
the fiscal year ending December 31, 2008, as filed with the Commission.
 
(iii)  “Commission” means the U.S. Securities and Exchange Commission.
 
(iv)  “Guaranteed ATNI” means $12,500,000.
 
2.  Appointment of Escrow Agent. The Company, HFI and HFG hereby appoint the
Escrow Agent as escrow agent hereunder to act in accordance with the terms and
conditions set forth in this Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
3.  Establishment of Escrow. Upon the conversion of the Series A Voting
Convertible Preferred Stock held by HFI and HFG into common stock, each of HFI
and HFG shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing the Cancellation Shares, along with undated stock powers
with Medallion guarantees (or such other signed instrument of transfer
acceptable to the Company’s Transfer Agent (as defined in Section 5a below)).
 
4.  Representations of HFI and HFG. Each of HFI and HFG hereby represents and
warrants to the Company as follows:
 
(a)  each has all corporate power and authority to enter into this Agreement and
to carry out its obligations hereunder. This Agreement has been duly executed by
HFI and HFG, and when delivered in accordance with the terms hereof, will
constitute a valid and legally binding obligation of HFI and HFG, enforceable
against them in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
 
 

--------------------------------------------------------------------------------

 
(b)  HFI and HFG are the sole record and beneficial owners of all of the
Cancellation Shares.
 
(c)  All of the Cancellation Shares are free and clear of all pledges, liens and
encumbrances. Upon any transfer of the Cancellation Shares to the Company
hereunder, the Company will receive full right, title and authority to such
Cancellation Shares or, if such shares have been converted to common stock (such
underlying shares being referred to as the “Underlying Shares”) prior to such
transfer, then the Company will receive full right, title and authority to such
Underlying Shares.
 
(d)  Performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any applicable law.
 
5.  Disbursement of Cancellation Shares.
 
(a)  If the After-Tax Net Income for the fiscal year ended December 31, 2008 is
at least equal to the Guaranteed ATNI, HFI and HFG shall transfer to the
Company, for no additional consideration, the Cancellation Shares, within seven
Business Days after the date which the Annual Report is filed with the
Commission. If the Company’s audited consolidated financial statements for the
fiscal year ended December 31, 2008 specify that the Guaranteed ATNI has not
been achieved, no transfer of the Cancellation Shares shall be required by this
Section 5(a) and all Cancellation Shares deposited with the Escrow Agent shall
be returned to HFI and HFG within seven Business Days after the date which the
Annual Report is filed with the Commission and otherwise in accordance with this
Agreement.
 
(b)  If the Cancellation Shares are disbursed to the Company in accordance with
this Agreement, then the Company shall instruct the transfer agent to cancel the
Cancellation Shares. Upon written request from the Company, HFI and HFG shall
deliver to the Company a written release that releases the Company from any
obligations arising as a result of HFI’s and HFG’s ownership of the Cancellation
Shares.
 
(c)  Within five business days following the conversion of the Series A Voting
Convertible Preferred Stock, HFI and HFG shall deposit the Cancellation Shares
into escrow in accordance with this Agreement along with undated stock powers
with Medallion guarantees (or with such other instruments of transfer as in
accordance with the requirements of the Company’s transfer agent), in the form
and number acceptable to the Company.
 
6.  Duration. This Agreement shall terminate on the sooner of (i) the
distribution of all the Cancellation Shares or (ii) May 1, 2009. The Company
agrees to promptly provide the Escrow Agent written notice of the filing with
the Commission of any financial statements or reports referenced herein.
 
 
 

--------------------------------------------------------------------------------

 
7.  Cancellation Shares. If any Cancellation Shares are deliverable to the
Company in accordance with this Agreement, HFI and HFG shall execute all such
instruments of transfer (including stock powers and assignment documents) as are
customarily executed to evidence and consummate the transfer of the Cancellation
Shares from HFI and HFG to the Company, to the extent not done so in accordance
with Section 5. Until such time as (if at all) the Cancellation Shares are
required to be delivered pursuant in accordance with this Agreement, any
dividends payable in respect of the Cancellation Shares and all voting rights
applicable to the Cancellation Shares shall be retained by HFI and HFG. Should
the Escrow Agent receive dividends or voting materials, such items shall not be
held by the Escrow Agent, but shall be passed immediately on to HFI and HFG and
shall not be invested or held for any time longer than is needed to effectively
re-route such items to HFG.
 
8.  Interpleader.  Should any controversy arise among the parties hereto with
respect to this Agreement or with respect to the right to receive the
Cancellation Shares, Escrow Agent shall have the right to consult and hire
counsel and/or to institute an appropriate interpleader action to determine the
rights of the parties. Escrow Agent is hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing the Escrow Agent. If Escrow Agent is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date. Any interpleader
action instituted in accordance with this Section 8 shall be filed in any court
of competent jurisdiction in the State of New York, and the Cancellation Shares
in dispute shall be deposited with the court and in such event Escrow Agent
shall be relieved of and discharged from any and all obligations and liabilities
under and pursuant to this Agreement with respect to the Cancellation Shares and
any other obligations hereunder.
 
9.  Exculpation and Indemnification of Escrow Agent.
 
(a)  Escrow Agent is not a party to, and is not bound by or charged with notice
of any agreement out of which this escrow may arise. Escrow Agent acts under
this Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Agreement and instructions
to Escrow Agent pursuant to the terms of this Agreement, Escrow Agent will not
be obligated to recognize any agreement between or among any or all of the
persons or entities referred to herein, notwithstanding its knowledge thereof.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Escrow Agent will not be liable for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, absent gross negligence or
willful misconduct. Escrow Agent may rely conclusively on, and will be protected
in acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Agreement and no other or
further duties or responsibilities shall be implied, including, but not limited
to, any obligation under or imposed by any laws of the State of New York upon
fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED
HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY
ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR
LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS),
EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
(c)  The Company, HFI and HFG each hereby, jointly and severally, indemnify and
hold harmless each of Escrow Agent, and any of their principals, partners,
agents, employees and affiliates from and against any expenses, including
reasonable attorneys' fees and disbursements, damages or losses suffered by
Escrow Agent in connection with any claim or demand, which, in any way, directly
or indirectly, arises out of or relates to this Agreement or the services of
Escrow Agent hereunder; except, that if Escrow Agent is guilty of willful
misconduct or gross negligence under this Agreement, then Escrow Agent will bear
all losses, damages and expenses arising as a result of its own willful
misconduct or gross negligence. Promptly after the receipt by Escrow Agent of
notice of any such demand or claim or the commencement of any action, suit or
proceeding relating to such demand or claim, Escrow Agent will notify the other
parties hereto in writing. For the purposes hereof, the terms "expense" and
"loss" will include all amounts paid or payable to satisfy any such claim or
demand, or in settlement of any such claim, demand, action, suit or proceeding
settled with the express written consent of the parties hereto, and all costs
and expenses, including, but not limited to, reasonable attorneys' fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding. The provisions of this Section 9
shall survive the termination of this Agreement, and the resignation or removal
of the Escrow Agent.
 
10.  Compensation of Escrow Agent. Escrow Agent shall be entitled to
compensation for its services in the amount of $750.00 which shall be paid by
HFG. The fee agreed upon for the services rendered hereunder is intended as full
compensation for Escrow Agent's services as contemplated by this Agreement;
provided, however, that in the event that Escrow Agent renders any material
service not contemplated in this Agreement, or there is any assignment of
interest in the subject matter of this Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or Escrow Agent is made
a party to any litigation pertaining to this Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses prior to receiving written
approval from the Company, which approval shall not be unreasonably withheld.
 
 
 

--------------------------------------------------------------------------------

 
11.  Resignation of Escrow Agent. At any time, upon ten (10) days' written
notice to the Company, HFI and HFG, Escrow Agent may resign and be discharged
from its duties as Escrow Agent hereunder. As soon as practicable after its
resignation, Escrow Agent will promptly turn over to a successor escrow agent
appointed by the Company, HFI and HFG the Cancellation Shares held hereunder
upon presentation of a document appointing the new escrow agent and evidencing
its acceptance thereof. If, by the end of the 10-day period following the giving
of notice of resignation by Escrow Agent, the Company, HFI and HFG shall have
failed to appoint a successor escrow agent, Escrow Agent may interplead the
Cancellation Shares into the registry of any court having jurisdiction.
 
12.  Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Agreement or as may reasonably
be requested by the parties hereto from time to time before such termination,
Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by Escrow Agent to be a complete and
accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
13.  Notice. All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier, to the addresses listed on the signature pages hereto.
 
14.  Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
15.  Assignment and Modification. This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns. No other person
will acquire or have any rights under, or by virtue of, this Agreement. No
portion of the Cancellation Shares shall be subject to interference or control
by any creditor of any party hereto, or be subject to being taken or reached by
any legal or equitable process in satisfaction of any debt or other liability of
any such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be amended
or modified only in writing signed by all of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
16.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of laws thereof.
 
17.  Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
18.  Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys' fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 
19.  Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  MILLENNIUM QUEST, INC.      
By:/s/Si Chen      
Name: Si Chen
Title: Chief Executive Officer


ADDRESS:
Beihuan Road
Junan County
Shandong, China
      HALTER FINANCIAL INVESTMENTS, L.P.       By:/s/Timothy P. Halter    
Name: Timothy P. Halter
Title: Chairman
 
ADDRESS:


12890 Hilltop Road
Argyle, Texas 76226
     
HALTER FINANCIAL GROUP, L.P.
 
By:/s/Timothy P. Halter    
Name: Timothy P. Halter
Title: Chairman
 
ADDRESS:
12890 Hilltop Road
Argyle, Texas 76226
   

 


[Signature Page to Cancellation and Escrow Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
ESCROW AGENT:


SECURITIES TRANSFER CORPORATION,
as Escrow Agent
 
By:/s/ Kevin B. Halter, Jr.    
      Kevin B. Halter, Jr., President


Address:
2591 Dallas Parkway Suite 102
Frisco Texas 75034
Attn: Kevin B. Halter, Jr.
Facsimile: (469) 633-0088
   



[Signature Page to Cancellation and Escrow Agreement]
 
 

--------------------------------------------------------------------------------

 

